NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0543n.06

                                          No. 14-3379                                FILED
                                                                                Sep 20, 2016
                                                                            DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

EFRAIN CAMACHO-VILLA                                     )
                                                         )
       Petitioner,                                       )
                                                         )
                                                                ON PETITION FOR REVIEW
v.                                                       )
                                                                FROM THE UNITED STATES
                                                         )
                                                                BOARD OF IMMIGRATION
LORETTA E. LYNCH, U.S. Attorney General,                 )
                                                                APPEALS
                                                         )
       Respondent.                                       )
                                                         )
                                                         )


BEFORE:        SILER, GIBBONS, and COOK, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Efrain Camacho-Villa, a Mexican citizen,

seeks review of the Board of Immigration Appeals’ (BIA) denial of his application for asylum

and withholding of removal. The BIA affirmed the Immigration Judge’s (IJ) determination that

Camacho-Villa has not shown he belongs to a social group cognizable under the Immigration

and Nationality Act (INA).      Because Mexicans returning from the United States who are

perceived to have money do not constitute a particular social group, we deny Camacho-Villa’s

petition for review.

                                                I.

       Efrain Camacho-Villa is a native and citizen of Mexico. He entered the United States on

July 8, 2003 on a tourist visa and overstayed this six-month visa after his wife became pregnant

in October 2003. He has not left the United States since his entry.
No. 14-3379, Camacho-Villa v. Lynch


       On May 18, 2010, the Department of Homeland Security (DHS) issued Camacho-Villa a

Notice to Appear on the basis that he had remained in the United States longer than permitted

under his tourist visa, which rendered him removable under 8 U.S.C. § 1227(a)(1)(B). On

October 13, 2010, Camacho-Villa appeared unrepresented before an immigration judge, admitted

the charges in the Notice to Appear, and conceded he was removable. He appeared with counsel

on March 2, 2011 and filed an application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).

       At a hearing before the IJ on June 5, 2012 Camacho-Villa testified that he became aware

of problems in Mexico in 2007 or 2008 after his son was born. Camacho-Villa testified that he

heard that things were getting worse there in 2009 and stayed the same in 2010. The basis of his

understanding of these problems was the news, his family, and friends. Camacho-Villa also

testified regarding experiences of his family members. In 2009, a group of men came to his

cousin’s house and stole his car. In April 2012, three cousins were kidnapped and then killed,

and in May 2012, his nephew was also killed. Camacho-Villa stated that he is afraid of returning

to Mexico because of the level of crime and because people think those returning from the

United States to Mexico have money. Camacho-Villa stated he does not think he is different

from anyone else who lives in Mexico but is afraid of the general crime there.

       In an oral decision delivered the day of the hearing, the IJ denied Camacho-Villa’s

application for asylum, withholding of removal, and relief under CAT. The judge found that,

while Camacho-Villa was credible, he did not submit his asylum application within one year of

his entry into the United States nor did he submit the application within six months of when a

change in circumstance occurred (i.e., when he became afraid of returning to Mexico in 2007 or

2008). The judge further found that even if the application had been timely, Camacho-Villa




                                              -2-
No. 14-3379, Camacho-Villa v. Lynch


testified that he only feared routine criminal violence in Mexico; there was no connection

between his fear of harm and a protected ground. Thus, because Camacho-Villa’s fear did not

relate to a protected ground, the IJ denied his application for asylum and withholding of removal

while granting his request for voluntary departure.

       Before the BIA, Camacho-Villa argued that he filed his asylum application within a

reasonable period of time after he learned of the violence against his family members, a change

in circumstances. He also asserted that he established a well-founded fear of future persecution

based on his membership in a particular social group: Mexicans returning to Mexico from the

United States who are perceived to have money.

       The BIA dismissed Camacho-Villa’s appeal.          It held that even if Camacho-Villa’s

application were timely, he failed to establish that he has a well-founded fear of persecution

based on a statutorily protected ground. The particular social group Camacho-Villa claimed to

belong to is not cognizable because it is too loosely defined and would include a large percentage

of Mexican society. As a result, Camacho-Villa did not show a nexus between the harm he

feared upon returning to Mexico and a statutorily protected ground.         Camacho-Villa then

petitioned this Court for review of the BIA’s decision.

                                                II.

       Camacho-Villa argues that his case should be remanded for (1) him to reformulate his

particular social group in light of new case law and (2) the immigration judge to conduct further

fact-finding regarding the timeliness of his asylum application in light of Mandebvu v. Holder,

755 F.3d 417, 425–28 (6th Cir. 2014). Thus, Camacho-Villa, as the government argues, has

likely waived any challenge to the merits of the BIA’s decision. See Ahlers v. Schebil, 188 F.3d

365, 374 (6th Cir. 1999) (holding that claims not addressed in a party’s appellate briefs are




                                               -3-
No. 14-3379, Camacho-Villa v. Lynch


waived). Even if this argument were not waived, however, Camacho-Villa cannot establish that

he is a member of a particular social group cognizable under the INA; his asylum application

thus fails on the merits. Because consideration of new case law, even assuming Camacho-Villa’s

application were timely, would not alter the fact that he cannot show a nexus between the harm

he fears in Mexico and one of the INA’s five protected grounds, we deny Camacho-Villa’s

petition for review.

                                                A.

       Aliens at risk of persecution upon return to their home countries have available three

primary forms of relief, two of which are relevant here since Camacho-Villa has waived relief

under CAT: withholding of removal under the INA, 8 U.S.C. § 1231(b)(3), and asylum under

8 U.S.C. § 1158. To qualify for asylum, a petitioner must meet the definition of refugee under

8 U.S.C. § 1101(a)(42)(A), which refers to a person “who is unable or unwilling to return to” his

or her home country “because of persecution or a well-founded fear of persecution” based on one

of the five protected grounds of “race, religion, nationality, membership in a particular social

group, or political opinion.” To qualify for withholding of removal, a petitioner “must show that

it is more likely than not that he would be subject to persecution on the basis of one of these five

grounds were he removed from this country.” Shkulaku-Purballori v. Mukasey, 514 F.3d 499,

503 (6th Cir. 2007) (citation and internal quotation marks omitted).

       Camacho-Villa argued before the BIA that he has a well-founded fear of persecution

based on his membership in a particular social group: Mexicans who return to Mexico from the

United States and are perceived to have money. But we have held that such a group is not

cognizable under the INA as a particular social group. Sanchez-Robles v. Lynch, 808 F.3d 688,

692 (6th Cir. 2015). Moreover, Camacho-Villa’s fear of generalized violence and crime does not




                                               -4-
No. 14-3379, Camacho-Villa v. Lynch


support his asylum claim. See Santana v. Lynch, 627 F. App’x 447, 450 (6th Cir. 2015) (denying

petition for review where petitioner’s testimony “focused not on how members of her proposed

group are persecuted, but rather generally on how ‘the criminal situation in Mexico is

uncontrollable’ and the ‘crime is very advanced’”). Thus, as the BIA found, Camacho-Villa

cannot show a nexus between the harm he fears upon his return to Mexico and one of the five

protected grounds of the INA, and his application for asylum and withholding of removal is

without merit.

                                                 B.

          Because Camacho-Villa has not established a connection between his fear of future harm

in Mexico and one of the statutorily protected grounds, he does not qualify for asylum or

withholding of removal. And because our precedent directs that his proposed social group is not

cognizable under the INA, remand to determine whether his application was timely or to allow

him to change his argument regarding his social group membership would not impact the BIA’s

decision. See Karimijanaki v. Holder, 579 F.3d 710, 721 (6th Cir. 2009) (“[A] remand is not

required where such a gesture would be futile.”). Camacho-Villa testified before the IJ that he

does not believe he is different from anyone else in Mexico and fears the crime that affects

everyone there. Regardless of how he might frame this argument or whether he made it in a

timely application, it does not qualify him for asylum or withholding of removal, making remand

futile.

                                                III.

          For the foregoing reasons, we deny Camacho-Villa’s petition for review.




                                                -5-